FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAMELA CHYBA,                                    No. 13-55406

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02530-H-WMC

  v.
                                                 MEMORANDUM*
GREEN TREE SERVICING, LLC, AKA
Green Tree, AKA Green Tree, LLC,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Pamela Chyba appeals pro se from the district court’s order dismissing her

action alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), the

Fair Credit Reporting Act (“FCRA”), and the Rosenthal Fair Debt Collection


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Practices Act (“RFDCPA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We may

affirm on any ground supported by the record. Campbell v. Wash. Dep’t of Soc. &

Health Servs., 671 F.3d 837, 842 n.4 (9th Cir. 2011). We affirm.

      Dismissal of Chyba’s first and second causes of action under the FDCPA, 15

U.S.C. §§ 1692e(10), 1692g, and fourth cause of action under the RFDCPA,

California Civil Code section 1788.11, was proper because Chyba failed to allege

facts sufficient to show that Green Tree contacted Chyba, which would require

statutory notice, or that Green Tree used any false representation in connection

with the collection of a debt. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); Riggs v. Prober & Raphael, 681 F.3d

1097, 1100 (9th Cir. 2012) (“The [RFDCPA] mimics or incorporates by reference

the FDCPA’s requirements . . . and makes available the FDCPA’s remedies for

violations.”).

      Dismissal of Chyba’s third cause of action under the FCRA was proper

because, in Chyba’s December 29, 2011 letter, which Chyba referenced in her

complaint, Chyba admitted that Green Tree was attempting to collect a debt, a

permissible purpose for accessing a consumer’s credit report. See 15 U.S.C.


                                          2                                     13-55406
§ 1681b(a)(3)(A); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 674-76 (9th Cir.

2010) (discussing the two requirements for establishing permissible purpose under

§ 1681b(a)(3)(A)); see also Sprewell v. Golden State Warriors, 266 F.3d 979, 988

(9th Cir. 2001) (“The court need not . . . accept as true allegations that contradict

matters properly subject to judicial notice or by exhibit.”).

      AFFIRMED.




                                           3                                     13-55406